Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Spencer Bowens appeals the district court’s order denying his motion to correct a clerical error pursuant to Fed.R.Crim.P. 36. We have reviewed the record and find no reversible error. Accordingly, although we grant Bowens’s motion for leave to proceed in forma pauperis, we affirm for *417the reasons stated by the district court. United States v. Bowens, No. 3:98-cr-00110-REP (E.D.Va. Aug. 6, 2009); see United States v. Johnson, 571 F.3d 716, 717-18 (7th Cir.2009) (finding that court did not have authority to correct calculation error in the presentence report pursuant to Rule 36). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.